Order modified in accordance with the memorandum and as modified affirmed, with $10 costs and disbursements. Memorandum: The adverse party to be examined is the corporation and not its vice-president and general manager in his individual capacity. As a general rule, the corporation may produce those officers, agents or employees having knowledge of the facts under inquiry. (United States Overseas Airlines v. Cox, 283 App. Div. 31, 32 [1953].) Respondent failed to show that drawings and blueprints of the bus as a whole are material and necessary and hence the examination is limited to those items showing the door mechanisms and safety devices relating thereto. In all other respects the order below was proper. (Parkinson v. Syracuse Transit Corp., 279 App. Div. 848 [1952].) There is no foundation in the record for granting appellant’s request to examine respondent, but this affirmance is without prejudice to its right to move hereafter for such examination. All concur. (Appeal from an order of Erie Special Term granting a motion by plaintiffs to examine an officer and employee of defendant before trial.) Present — McCurn, P. J., Vaughan, Williams, Bastow and Goldman, JJ.